DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the legal phraseology “configured to”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehlmann (US Patent No. 7,150,712).
Regarding claim 21, Buehlmann teaches A tissue marker, comprising: a distal portion (abstract); and a plurality of fixation elements coupled to the distal portion, wherein upon deployment of the tissue marker (abstract), the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor (abstract).

Regarding claim 22, Buehlmann teaches The tissue marker according to claim 21, wherein the plurality of fixation elements protrude radially outward from the distal portion when in the expanded configuration (col 6, lines 16-30).

Regarding claim 24, Buehlmann teaches The tissue marker according to claim 21, wherein the plurality of fixation elements are resiliently biased toward the expanded configuration (col 5, line 41 to col 6, line 15 and col 7, line 39 to col 8, line 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Sloan (US Patent No. 5,409,004) and in the view of Buehlmann (US Patent No. 7,150,712).

Regarding claim 1, Grim teaches A surgical assembly for marking a tumor, comprising (figures 22-31, element 700, col 13, lines 19-20): 
    PNG
    media_image1.png
    13
    176
    media_image1.png
    Greyscale
 (figures 22-31, element 700, col 13, lines 19-20): an ultrasonic probe having a channel defined therein (figure 23, element 710, col 13, lines 38-51); and a needle configured to move in a distal direction through the channel of the ultrasonic probe from a retracted position to a deployed position (figure 24, elements 756a and 756b, abstract); and an elongated tissue marker disposed within the needle and deployable therefrom, the tissue marker including a distal portion and a plurality of fixation elements coupled to the distal portion, wherein upon deployment of the tissue marker from the needle, the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor.
However, Grim fails to explicitly teach and an elongated tissue marker disposed within the needle and deployable therefrom, the tissue marker including a distal portion and a plurality of fixation elements coupled to the distal portion, wherein upon deployment of the tissue marker from the needle, the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor.
Sloan, in the same field of endeavor in the subject of device with markings, teaches an elongated tissue marker disposed within the needle and deployable therefrom (figures 6-9, abstract), the tissue marker including a distal portion and a plurality of fixation elements coupled to the distal portion, wherein upon deployment of the tissue marker from the needle (col 4, line 53 to col 5, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide an elongated marker with a fixation element. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.
However, Grim in the view of Sloan fail to explicitly teach the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor.
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor (col 7, line 39 to col 8, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Sloan to incorporate the teachings of Buehlmann to provide plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 2, Grim teaches The surgical assembly according to claim 1, however, fails to explicitly teach wherein the plurality of fixation elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration.
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches plurality of fixation elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration (Col 6, lines 16-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Buehlmann to provide plurality of fixations elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing and anchoring in the target tissue.

Regarding claim 3, Grim teaches The surgical assembly according to claim 1, wherein the plurality of fixation elements are fabricated from shape memory material (col9, line 52 to col 10, line 3).

Regarding claim 4, Grim teaches The surgical assembly according to claim 1, however, fails to explicitly teach wherein the plurality of fixation elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle.
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches plurality of fixation elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle (col 5, line 41, to col 6, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Buehlmann to provide plurality of fixations elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 5, Grim teaches The surgical assembly according to claim 1, however fails to explicitly teach wherein the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide an elongated marker with a plurality of markings. Doing so will help increase the accuracy of localizing the target tissue.

Regarding claim 6, Grim teaches The surgical assembly according to claim 1, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature. Doing so will help increase the accuracy of localizing the target tissue as it tracks the needle for the user to help him/her determine if the needle is in the desired location.

Regarding claim 7, Grim teaches The surgical assembly according to claim 1, however, fails to explicitly teach further comprising a sheath disposed about the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches a sheath disposed about the tissue marker (col 6, lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will provide a smooth surface to minimize irritation to the body tissue.

Regarding claim 10, Grim teaches The surgical assembly according to claim 1, wherein the surgical instrument further includes a display associated with the ultrasonic probe (col 13, lines 19-30 and col 14, line 64 to col 15, lime 15), the ultrasonic probe configured to send signals to the display corresponding to a position of the needle to generate an image on the display of the position of the needle (col 13, lines 19-30 and col 14, line 64 to col 15, lime 15).

Regarding claim 11, Grim teaches The surgical assembly according to claim 10, however, fails to explicitly teach wherein the tissue marker is visible under ultrasound such that the tissue marker is visible on the display.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker is visible under ultrasound such that the tissue marker is visible on the display (col 4, line 53 to col 5, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will help the user to track the needle and position it in the desired location.

Regarding claim 12, Grim teaches A surgical assembly for marking a tumor, comprising (figures 22-31, element 700, col 13, lines 19-20): a surgical instrument including an ultrasonic probe (figure 23, element 710, col 13, lines 38-51); and an elongated tissue marker configured to be operably coupled to the surgical instrument and deployable therefrom, the tissue marker including: a plurality of fixation elements coupled to a distal portion of the tissue marker; and an actuator coupled to the plurality of fixation elements such that actuation of the actuator results in movement of the plurality of fixation elements from a collapsed configuration toward an expanded configuration to anchor in a tumor.
However, Grim fails to explicitly teach and an elongated tissue marker configured to be operably coupled to the surgical instrument and deployable therefrom, the tissue marker including: a plurality of fixation elements coupled to a distal portion of the tissue marker; and an actuator coupled to the plurality of fixation elements such that actuation of the actuator results in movement of the plurality of fixation elements from a collapsed configuration toward an expanded configuration to anchor in a tumor.
Sloan, in the same field of endeavor in the subject of device with markings, teaches elongated tissue marker configured to be operably coupled to the surgical instrument and deployable therefrom (col 4, line 53 to col 5, line 14), the tissue marker including: a fixation element coupled to a distal portion of the tissue marker (Col 4, line 53 to col 5, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide an elongated marker with a fixation element. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.
However, Grim in the view of Sloan fail to explicitly teach an actuator coupled to the plurality of fixation elements such that actuation of the actuator results in movement of the plurality of fixation elements from a collapsed configuration toward an expanded configuration to anchor in a tumor.
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches an actuator coupled to the plurality of fixation elements such that actuation of the actuator results in movement of the plurality of fixation elements from a collapsed configuration toward an expanded configuration to anchor in a tumor (col 7, line 39 to col 8, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Sloan to incorporate the teachings of Buehlmann to provide an actuator coupled to the plurality of fixation elements such that actuation of the actuator results in movement of the plurality of fixation elements from a collapsed configuration toward an expanded configuration to anchor in a tumor. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 13, Grim teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the actuator is a pull wire coupled to the plurality of fixation elements, and wherein actuation of the pull wire moves the plurality of fixation elements toward the expanded configuration.
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches actuator is a pull wire coupled to the plurality of fixation elements, and wherein actuation of the pull wire moves the plurality of fixation elements toward the expanded configuration (col 7, line 39 to col 8, line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Buehlmann to provide an actuator is a pull wire coupled to the plurality of fixation elements, and wherein actuation of the pull wire moves the plurality of fixation elements toward the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 14, Grim teaches the surgical assembly according to claim 13, however, fails to explicitly teach wherein distal movement of the pull wire moves the plurality of fixation elements toward the expanded configuration. 
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches distal movement of the pull wire moves the plurality of fixation elements toward the expanded configuration (col 7, line 39 to col 8, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Buehlmann to provide distal movement of the pull wire moves the plurality of fixation elements toward the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 15, Grim teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the actuator is an outer member movable between a first position, in which the outer member surrounds the plurality of fixation elements to prevent the plurality of fixation elements from moving out of the collapsed 26 configuration, and a second position, in which the outer member allows the plurality of fixation elements to move toward the expanded configuration.
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches the actuator is an outer member movable between a first position, in which the outer member surrounds the plurality of fixation elements to prevent the plurality of fixation elements from moving out of the collapsed 26 configuration, and a second position, in which the outer member allows the plurality of fixation elements to move toward the expanded configuration (col 7, line 39 to col 8, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Buehlmann to provide the actuator is an outer member movable between a first position, in which the outer member surrounds the plurality of fixation elements to prevent the plurality of fixation elements from moving out of the collapsed 26 configuration, and a second position, in which the outer member allows the plurality of fixation elements to move toward the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 16, Grim teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide an elongated marker with a plurality of markings. Doing so will help increase the accuracy of localizing the target tissue.

Regarding claim 17, Grim teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature. Doing so will help increase the accuracy of localizing the target tissue as it tracks the needle for the user to help him/her determine if the needle is in the desired location.

Regarding claim 18, Grim teaches The surgical assembly according to claim 12, however, fails to explicitly teach further comprising a sheath disposed about the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches a sheath disposed about the tissue marker (col 6, lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will provide a smooth surface to minimize irritation to the body tissue.

Regarding claim 20, Grim teaches The surgical assembly according to claim 12, wherein the surgical instrument further includes a display associated with the ultrasonic probe (col 13, lines 19-30 and col 14, line 64 to col 15, line 15), the ultrasonic probe configured to send signals to the display corresponding to a position of the tissue marker to generate an image on the display of the position of the tissue marker (col 13, lines 19-30 and col 14, line 64 to col 15, line 15).

Claims 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Sloan (US Patent No. 5,409,004) and in the view of Buehlmann (US Patent No. 7,150,712) and Gellman (US Patent 7,416,533).

Regarding claim 8, Grim in the view of Sloan and Buehlmann teaches The surgical assembly according to claim 1, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm.
Gellman, in the same field of endeavor In the subject of marking biopsy, teaches the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm (col 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Sloan and Buehlmann to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Regarding claim 19, Grim in the view of Sloan and Buehlmann teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm.
Gellman, in the same field of endeavor In the subject of marking biopsy, teaches the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm (col 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Sloan and Buehlmann to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Sloan (US Patent No. 5,409,004) and in the view of Buehlmann (US Patent No. 7,150,712), Gellman (US Patent 7,416,533), and Fulton (US Pub No. 2002/0143359).
Regarding claim 9, Grim in the view of Sloan, Buehlmann, and Gellman teaches The surgical assembly according to claim 8, however, fails to explicitly teach wherein each of the plurality of fixation elements has a diameter less than 1 mm.
Fulton, in the same field of endeavor in the subject of tissue localization, teaches wherein each of the plurality of fixation elements has a diameter less than 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Sloan, Buehlmann, and Gellman to incorporate the teachings of Fulton to provide plurality of fixation elements has a diameter less than 1 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmann (US Patent No. 7,150,712) in the view of Grim (US Patent No. 10,786,224) and in the view of Sloan (US Patent No. 5,409,004).
Regarding claim 23, Buehlmann teaches The tissue marker according to claim 21, however, fails to explicitly teach wherein the plurality of fixation elements are fabricated from shape memory material. 
Grim, in the same field of endeavor in the subject of biopsy devices, teaches the plurality of fixation elements are fabricated from shape memory material (col 9, line 52 to col 10, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buehlmann to incorporate the teachings of Grim to provide fixation elements are fabricated from shape memory material. Doing so will help the fixation elements to collapse and extend when needed.

Regarding claim 25, Buehlmann teaches The tissue marker according to claim 21, however, fails to explicitly teach further comprising a plurality of markings disposed along a length of the tissue marker for indicating a longitudinal distance from a distal tip of the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buehlmann to incorporate the teachings of Sloan to provide an elongated marker with a plurality of markings. Doing so will help increase the accuracy of localizing the target tissue.

Regarding claim 26, Buehlmann teaches The tissue marker according to claim 21, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buehlmann to incorporate the teachings of Sloan to provide tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature. Doing so will help increase the accuracy of localizing the target tissue as it tracks the needle for the user to help him/her determine if the needle is in the desired location.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Buehlmann (US Patent No. 7,150,712) in the view of Grim (US Patent No. 10,786,224) and in the view of Sloan (US Patent No. 5,409,004) and Gellman (US Patent 7,416,533).

Regarding claim 8, Buehlmann in the view of Grim and Sloan teaches The tissue marker according to claim 21, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm.
Gellman, in the same field of endeavor In the subject of marking biopsy, teaches the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm (col 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buehlmann in the view of Grim and Sloan to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Buehlmann (US Patent No. 7,150,712) in the view of Grim (US Patent No. 10,786,224) and in the view of Sloan (US Patent No. 5,409,004) and Fulton (US Pub No. 2002/0143359).
Regarding claim 28, Grim in the view of Sloan and Buehlmann teaches The tissue marker according to claim 21, however, fails to explicitly teach wherein each of the plurality of fixation elements has a diameter less than 1 mm.
Fulton, in the same field of endeavor in the subject of tissue localization, teaches wherein each of the plurality of fixation elements has a diameter less than 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Sloan and Buehlmann to incorporate the teachings of Fulton to provide plurality of fixation elements has a diameter less than 1 mm. Doing so will help increase the accuracy of localizing the target tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/  Patent Examiner, Art Unit 3793                                                                                                                                                                                           /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793